DETAILED ACTION
Allowable Subject Matter
Claims 30-31, 36-37 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 32-34, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. US 2010/0167250 hereinafter referred to as Ryan in view of Jarc et al. US 2019/0090969 hereinafter referred to as Jarc.
In regards to claim 21, Ryan teaches:
“A computer-implemented method for synchronizing the playbacks of two recorded surgical videos of the same surgical procedure, the method comprising: receiving a first surgical video of a surgical procedure and a second surgical video of the same surgical procedure” 
Ryan Figure 7 and paragraph [0024] teaches Blending function 90 alternatively, may display the live and recorded images side-by-side. Ryan teaches blending function 90 receives both live and recorded video streams.
“time-aligning [first and second surgical videos]” 
Ryan paragraph [0024] and Figure 7 teaches  blending function 90 composites the images according to predetermined parameters governing image overlay and background/foreground proportions or, alternatively, may display the live and recorded images side-by-side.
“and displaying the time-aligned first and second surgical videos for comparative viewing”
Ryan further teaches by blending the trainee’s movements with those predetermined by a trainer, training value is achieved through direct and immediate comparison of the trainee (live video stream) with a skilled practitioner (recorded video training stream).  Figure 7 illustrates the display.
Ryan does not explicitly teach:
“wherein the surgical procedure includes a sequence of predefined phases; performing phase segmentation on each of the first and the second surgical videos to segment the first and the second surgical videos into a first set of video segments and a second set of video segments, respectively corresponding to the sequence of predefined phases”
Jarc teaches in paragraph [0115] a segment corresponds to a surgical procedure portion and is defined in terms of a combination of one or more features representing a combination of one or more of video, events, gestures, tasks and kinematics. Jarc teaches in paragraph [0089] segmenter 1004 is programmed, or otherwise configured, to discern the stages of surgical procedures as they are being performed, or in a post-processing mode. Jarc teaches in paragraph [0010] automatically-queued expert video segments of current (or upcoming) portions of the surgical procedure. Expert video segments would require that those videos have been segmented. The examiner interprets that the video of the current surgical procedure and the expert video represent first and second surgical videos. It would have been obvious for a person with ordinary skill in the art at the time the invention was filed to have modified Ryan in view of Jarc to include the features of “wherein the surgical procedure includes a sequence of predefined phases; performing phase segmentation on each of the first and the second surgical videos to segment the first and the second surgical videos into a first set of video segments and a second set of video segments, respectively corresponding to the sequence of predefined phases” because it is desirable to train surgeons to use the TSS and to assist surgeons with surgeries using the TSS. Practical solutions are needed to facilitate automated surgical assessment and automated surgical assistance where appropriate (Jarc paragraph [0004]).
Ryan does not explicitly teach:
“[time-aligning] each video segment of a given predefined phase in the first set of video segments with a corresponding video segment of the given predefined phase in the second set of video segments” 
Jarc teaches in paragraph [0072] the stage synchronization is aligned in terms of surgical process flow. Jarc further teaches in paragraph [0072] the video recording of the earlier procedure may be stage-synchronized, or stage-queueable with the current surgical procedure. It would have been obvious for a person with ordinary skill in the art at the time the invention was filed to have modified Ryan in view of Jarc to include the features of “time-aligning each video segment of a given predefined phase in the first set of video segments with a corresponding video segment of the given predefined phase in the second set of video segments” because it is desirable to train surgeons to use the TSS and to assist surgeons with surgeries using the TSS. Practical solutions are needed to facilitate automated surgical assessment and automated surgical assistance where appropriate (Jarc paragraph [0004]).
	In regards to claim 22, Ryan/Jarc teach all the limitations of claim 21 and further teach:
	“wherein displaying the time-aligned first and second surgical videos for comparative viewing includes: combining the time-aligned first and second surgical videos into a composite split-screen video; and playing back the composite split-screen video on a display device so that the first and second surgical videos are displayed side-by-side and time-synchronized to each other …”
Ryan paragraph [0024] and Figure 7 teaches  blending function 90 composites the images according to predetermined parameters governing image overlay and background/foreground proportions or, alternatively, may display the live and recorded images side-by-side.
	Ryan does not explicitly teach:
	“in each predefined phase of the sequence of predefined phases, thereby facilitating comparative viewing”
Jarc teaches in paragraph [0072] the stage synchronization is aligned in terms of surgical process flow. Jarc further teaches in paragraph [0072] the video recording of the earlier procedure may be stage-synchronized, or stage-queueable with the current surgical procedure. It would have been obvious for a person with ordinary skill in the art at the time the invention was filed to have modified Ryan in view of Jarc to include the features of “in each predefined phase of the sequence of predefined phases, thereby facilitating comparative viewing” because it is desirable to train surgeons to use the TSS and to assist surgeons with surgeries using the TSS. Practical solutions are needed to facilitate automated surgical assessment and automated surgical assistance where appropriate (Jarc paragraph [0004]).
	In regards to claim 23, Ryan/Jarc teach all the limitations of claim 22 and further teach:
	“wherein combining the time-aligned first and second surgical videos into a composite split-screen video includes: using the time-aligned first surgical video to generate one half of the composite split-screen video; and using the time-aligned second surgical video to generate the other half of the composite split-screen video”
Ryan paragraph [0024] and Figure 7 teaches  blending function 90 composites the images according to predetermined parameters governing image overlay and background/foreground proportions or, alternatively, may display the live and recorded images side-by-side.
	In regards to claim 24, Ryan/Jarc teach all the limitations of claim 22 and further teach:
	“wherein the display device is one of: a single monitor; a touchscreen; and a virtual reality (VR) headset”
	Ryan Figure teaches display 38 which is a single monitor.
	In regards to claim 25, Ryan/Jarc teach all the limitations of claim 21 and further teach:
	“wherein each predefined phase in the sequence of predefined phases represents a particular stage of the surgical procedure that serves a unique and distinguishable purpose in the surgical procedure”
Jarc teaches in paragraph [0115] a segment corresponds to a surgical procedure portion and is defined in terms of a combination of one or more features representing a combination of one or more of video, events, gestures, tasks and kinematics.  It would have been obvious for a person with ordinary skill in the art at the time the invention was filed to have modified Ryan in view of Jarc to include the features of “wherein each predefined phase in the sequence of predefined phases represents a particular stage of the surgical procedure that serves a unique and distinguishable purpose in the surgical procedure” because it is desirable to train surgeons to use the TSS and to assist surgeons with surgeries using the TSS. Practical solutions are needed to facilitate automated surgical assessment and automated surgical assistance where appropriate (Jarc paragraph [0004]).
In regards to claim 26, Ryan/Jarc teach all the limitations of claim 21 and further teach:
“wherein performing the phase segmentation on the first or the second surgical video includes: for each predefined phase in the sequence of predefined phases, identifying a first phase boundary in the first or the second surgical video representing the beginning of the predefined phase in the first or the second surgical video; identifying a second phase boundary in the first or the second surgical video representing the end of the predefined phase in the first or the second surgical video; and outputting a video segment between the identified first phase boundary and the second phase boundary of the first or the second surgical video as the video segment in the first or the second set of video segments corresponding to the predefined phase”
This is nothing more than an explicit recitation of the steps of segmenting and displaying a segment.  By definition every segment will have a beginning and end.  Outputting the segment is equivalent to displaying the segment.   Jarc teaches in paragraph [0089] segmenter 1004 is programmed, or otherwise configured, to discern the stages of surgical procedures as they are being performed, or in a post-processing mode.  Jarc paragraph [0135] teaches video queuer1606 is configured to retrieve video segment(s) from database 1608 for playback.  This is equivalent to outputting a segment. It would have been obvious for a person with ordinary skill in the art at the time the invention was filed to have modified Ryan in view of Jarc to include the features of “wherein performing the phase segmentation on the first or the second surgical video includes: for each predefined phase in the sequence of predefined phases, identifying a first phase boundary in the first or the second surgical video representing the beginning of the predefined phase in the first or the second surgical video; identifying a second phase boundary in the first or the second surgical video representing the end of the predefined phase in the first or the second surgical video; and outputting a video segment between the identified first phase boundary and the second phase boundary of the first or the second surgical video as the video segment in the first or the second set of video segments corresponding to the predefined phase” because it is desirable to train surgeons to use the TSS and to assist surgeons with surgeries using the TSS. Practical solutions are needed to facilitate automated surgical assessment and automated surgical assistance where appropriate (Jarc paragraph [0004]).

In regards to claim 32, Ryan/Jarc teach all the limitations of claim 1 and claim 32 contains similar limitations.  Therefore, claim 32 is rejected for similar reasoning as applied to claim 21.
In regards to claim 33, Ryan/Jarc teach all the limitations of claim 32 and claim 33 contains similar limitations as in claim 22.  Therefore, claim 33 is rejected for similar reasoning as applied to claim 22.
In regards to claim 34, Ryan/Jarc teach all the limitations of claim 33 and claim 34 contains similar limitations as in claim 23.  Therefore, claim 34 is rejected for similar reasoning as applied to claim 23.
In regards to claim 38, Ryan/Jarc teach all the limitations of claim 1 and claim 38 contains similar limitations.  Therefore, claim 38 is rejected for similar reasoning as applied to claim 21.
In regards to claim 39, Ryan/Jarc teach all the limitations of claim 38 and claim 39 contains similar limitations as in claim 22.  Therefore, claim 39 is rejected for similar reasoning as applied to claim 22.
In regards to claim 40, Ryan/Jarc teach all the limitations of claim 39 and claim 40 contains similar limitations as in claim 23.  Therefore, claim 40 is rejected for similar reasoning as applied to claim 23.
Claim(s) 27-29, 35, 41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Jarc and further in view of Barral et al. US 2020/0302600 (provisional application 62/822,106) hereinafter referred to as Barral.
In regards to claim 27, Ryan/Jarc teach all the limitations of claim 26 but do not explicitly teach:
“wherein identifying the first or the second phase boundary in the first or the second surgical video includes using either a computer vision technique or a machine-learning model to detect a landmark event in the first or the second surgical video indicative of the beginning or end of the predefined phase in the surgical procedure”
Barral teaches in some implementations, the surgical videos 106 can be pre-processed to include annotations specifying phases, steps or stages of the surgical procedure, or even tasks or events occurred during the surgical procedure, such as using machine learning techniques to automatically detect the phases, steps, stages, tasks and events from the surgical videos 106 and insert the corresponding annotations into the surgical videos 106. The annotations can also, or instead, be added manually by experts. In another example, log data obtained from the robotic system where the surgical video is captured can also be utilized to determine the segments of the video. For instance, the log data can include information indicating when a specific surgical tool is loaded to the robotic system during the surgical procedure  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Ryan/Jarc in view of Barral to have included the features of “wherein identifying the first or the second phase boundary in the first or the second surgical video includes using either a computer vision technique or a machine-learning model to detect a landmark event in the first or the second surgical video indicative of the beginning or end of the predefined phase in the surgical procedure” because videos contain valuable information and are important resources for tasks such as surgery analysis and new surgeon training (Barral [0003]).
In regards to claim 28, Ryan/Jarc/Barral teach all the limitations of claim 27 and further teach:
“wherein the landmark event includes one of: an appearance of a particular surgical tool; an appearance of a particular anatomy; and a combination of the above”
Barral teaches in some implementations, the surgical videos 106 can be pre-processed to include annotations specifying phases, steps or stages of the surgical procedure, or even tasks or events occurred during the surgical procedure, such as using machine learning techniques to automatically detect the phases, steps, stages, tasks and events from the surgical videos 106 and insert the corresponding annotations into the surgical videos 106. The annotations can also, or instead, be added manually by experts. In another example, log data obtained from the robotic system where the surgical video is captured can also be utilized to determine the segments of the video. For instance, the log data can include information indicating when a specific surgical tool is loaded to the robotic system during the surgical procedure  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Ryan/Jarc in view of Barral to have included the features of “wherein identifying the first or the second phase boundary in the first or the second surgical video includes using either a computer vision technique or a machine-learning model to detect a landmark event in the first or the second surgical video indicative of the beginning or end of the predefined phase in the surgical procedure” because videos contain valuable information and are important resources for tasks such as surgery analysis and new surgeon training (Barral [0003]).
In regards to claim 29, Ryan/Jarc teach all the limitations of claim 21 and further teach:
“… during a playback of the composite split-screen video” and “during the playback of the composite split- screen video”
Ryan paragraph [0024] and Figure 7 teaches  blending function 90 composites the images according to predetermined parameters governing image overlay and background/foreground proportions or, alternatively, may display the live and recorded images side-by-side.
Ryan/Jarc do not explicitly teach:
“wherein time-aligning each video segment of the given predefined phase in the first surgical video with the corresponding video segment of the given predefined phase in the second surgical video includes: time-aligning the beginning of a given video segment in the first surgical video with the beginning of the corresponding video segment in the second surgical video so that the given video segment in the first surgical video and the corresponding video segment in the second surgical video start playing at the same or substantially the same time …; and time-aligning the end of the given video segment in the first surgical video with the end of the corresponding video segment in the second surgical video so that the given video segment in the first surgical video and the corresponding video segment in the second surgical video stop playing at the same or substantially the same time...”
Barral paragraph [0058] teaches the useful segment identifier creates a table where each row represents a segment with each column providing the start time for that segment in the corresponding video. Various other ways of normalizing the surgical videos can be utilized. After normalization, the useful segment identifier 202 can determine that segments 406A-406D correspond to the same task, such as an anastomosis. The normalization can be performed using existing labels, bookmarks or annotations indicating the tasks or events occurred in the videos if these annotations are available. In some implementations, the normalization further involves normalizing the time scale of the surgical videos 106 so that the tasks or events are temporally aligned. It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Ryan/Jarc in view of Barral to have included the features of “wherein time-aligning each video segment of the given predefined phase in the first surgical video with the corresponding video segment of the given predefined phase in the second surgical video includes: time-aligning the beginning of a given video segment in the first surgical video with the beginning of the corresponding video segment in the second surgical video so that the given video segment in the first surgical video and the corresponding video segment in the second surgical video start playing at the same or substantially the same time …; and time-aligning the end of the given video segment in the first surgical video with the end of the corresponding video segment in the second surgical video so that the given video segment in the first surgical video and the corresponding video segment in the second surgical video stop playing at the same or substantially the same time...” because videos contain valuable information and are important resources for tasks such as surgery analysis and new surgeon training (Barral [0003]).
In regards to claim 35, Ryan/Jarc teach all the limitations of claim 32 and claim 35 contains similar limitations as in claim 29.  Therefore, claim 35 is rejected for similar reasoning as applied to claim 29.
In regards to claim 41, Ryan/Jarc teach all the limitations of claim 38 and claim 41 contains similar limitations as in claim 29.  Therefore, claim 41 is rejected for similar reasoning as applied to claim 29.
In regards to claim 43, Ryan/Jarc/Barral teach all the limitations of claim 38 and claim 43 contains similar limitations as in claim 24.  Therefore, claim 43 is rejected for similar reasoning as applied to claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422